EXHIBIT PETERSON SULLIVAN PLLC CERTIFIED PUBLIC ACCOUNTANTS Tel 206.382.7777 ● Fax 206.382.7700 , SUITE 2300 http://www.pscpa.com SEATTLE, WA 98101 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 (Nos.333-128520, 033-64621, 333-44062, 333-140329, and 333-148231) of Synthetech, Inc. of our report dated June1, 2009, on our audit of the balance sheets of Synthetech, Inc. as of March31, 2009 and 2008, and the related statements of operations, shareholders' equity, and cash flows for the years then ended appearing in the Annual Report on Form 10-K of Synthetech, Inc. for the year ended March31, 2009. /S/ PETERSON SULLIVAN LLP June4, Seattle, Washington
